Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 8/23/2021 is acknowledged. Examiner appreciates the Applicant’s response and correction of the claim numbering from the Election/Restriction requirement mailed 5/21/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) a method of authenticating a foreign application by its home telecom carrier by establishing a voice or data transmission connection between the mobile device and the home telecom carrier, identifying the home telecom carrier of the mobile device, and receiving a subscriber authentication token from the home telecom carrier. The claim recites a method to authenticate a user that falls into the abstract idea grouping of certain methods of human activity, specifically a commercial or legal interaction in the form of sales activities or behaviors and business relations as well as a fundamental economic practice, because authentication is a longstanding practice in the financial 
Dependent claims 2-16 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claim and do not contain additional elements that integrate the recited concept into a practical application. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Staib US 2005/0222961 in view of Seif WO 2008/026047.

As per claim 1:	Staib discloses a method of authenticating a foreign application installed on a mobile device located at a foreign zone, by its home telecom carrier, the foreign 
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features of receiving the token as taught in Seif in Staib since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Staib is in the art of using mobile wallets in cross border situations using a cross border application and receiving and determining authentication from the home network carrier of Seif would improve the security and authentication protocols of Staib.As per claim 2:	Staib fails to explicitly disclose but Seif does disclose the method of claim 1, wherein, at step (b), the home telecom carrier is identified by checking a global IP address of a data packet sent originally from the mobile device located at a foreign zone ([0026]).

As per claim 4:	Staib fails to explicitly disclose but Seif does disclose the method of claim 1, wherein, at step (b), the home telecom carrier is identified by checking a home network identifier code from the home telecom carrier ([0008]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Seif in Staib since the claimed invention is merely a combination of old elements, and in combination each element merely would 
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Seif in Staib since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Staib is in the art of using mobile wallets in cross border situations using a cross border application and receiving and determining authentication from the home network carrier of Seif would improve the security and authentication protocols of Staib.As per claim 6:	Staib fails to explicitly disclose but Seif does disclose the method of claim 5, wherein the message is delivered by a short message service ([0018], [0026]).  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeng US 10,902,405 ‘Transient Mobile wallets’.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692